 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   KURT ASKEW and GAIL GLUTTING,                          Case No.: 3:18-cv-02776-GPC-KSC
12                                        Plaintiffs,
                                                            ORDER GRANTING PLAINTIFF’S
13   v.                                                     MOTION TO REMAND
14   FORD MOTOR COMPANY; KEARNY
                                                            [ECF No.]
     PEARSON FORD; and DOES 1 to 20,
15
     inclusive,
16                                      Defendants.
17
18             Before the Court is Kurt Askew and Gail Glutting (“Plaintiffs”) motion to remand.
19   (ECF 10). Plaintiffs filed the motion on January 8, 2019, and Ford Motor Company
20   (“FMC”) and Sunroad Auto LLC, dba Kearny Pearson Ford (“Kearney Ford”),
21   collectively (“Defendants”) filed an opposition on January 29, 2019. (ECF 15).
22   Plaintiffs’ filed a reply on February 12, 2019. (ECF 17). For the reasons set forth below,
23   the Court GRANTS the motion to remand.
24        I.      Background
25             Plaintiffs filed this action against Defendants and ten unnamed defendants in
26   California Superior Court on November 6, 2018. (ECF 1 at 3.) The complaint asserts
27   five claims against FMC and one claim against both FMC and Kearney Ford under
28

                                                        1
                                                                                3:18-cv-02776-GPC-KSC
 1   California’s Song-Beverly Consumer Warranty Act. (ECF 10, 1 at 6); Cal. Civ. Code §§
 2   1790 et seq. According to the complaint, Plaintiffs are residents of San Diego County,
 3   California and purchased a 2011 Ford Fusion vehicle (“Vehicle”) on May 2011 from
 4   Kearny Ford, an authorized Ford dealership. (ECF 1, 3 at 3). In connection with the
 5   Vehicle’s purchase, Plaintiffs received an express written warranty “including a 3
 6   year/36,000 miles bumper to bumper warranty and a 5 year/60,000 miles powertrain
 7   warranty.” (ECF 1, 3 at 4). However, during the warranty period the Vehicle “contained
 8   or developed defects,” which “substantially impair[ed] the use, value, or safety of the
 9   Vehicle.” (ECF 10, 1 at 8). According to Plaintiffs’ the Defendants were “unable to
10   service or repair the Vehicle to conform to the applicable express warranties after a
11   reasonable number of opportunities.” (ECF 1, 3 at 5). Therefore, Plaintiffs’ allege that
12   Defendants breached California’s Song-Beverly Consumer Warranty Act by failing to
13   replace their Vehicle or provide them with restitution in accordance with California’s
14   Lemon Law. (ECF 10, 1 at 8).
15         On December 10, 2018, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446,
16   Defendants removed Plaintiffs’ state court action based upon diversity of citizenship.
17   (ECF 1, 1 at 1). On January 2, 2019, Plaintiffs sent a meet and confer correspondence to
18   Defendants’ counsel requesting that Defendants withdraw their notice of removal:
19        As you are aware, 28 U.S.C. § 1441(b)(2) unambiguously states a civil
          action otherwise removable solely on the basis of diversity jurisdiction ‘may
20
          not be removed if any of the parties in interest properly joined and served as
21        defendants is a citizen of the State in which such action is brought. Thus,
          because Defendant Kearny Ford is a citizen of California and was sued in a
22
          California court, the law clearly forecloses Ford’s asserted basis for
23        removal.” (ECF 10, 3 at 2).
        Defendants, however, denied Plaintiffs’ request and on January 8, 2019, Plaintiffs’
24
     filed their present motion to remand. (ECF 10, 4 at 2; 10, 1 at 1).
25
26
27
28

                                                  2
                                                                             3:18-cv-02776-GPC-KSC
 1      II.      Legal Standard
 2      “To remove a case from state court to federal court, a defendant must file in the
 3   federal forum a notice of removal ‘containing a short and plain statement of the grounds
 4   for removal.’” Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 551
 5   (2014) (quoting 28 U.S.C. § 1446(a)). “Federal courts are courts of limited jurisdiction.”
 6   Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). “They possess
 7   only that power authorized by Constitution or a statute, which is not to be expanded by
 8   judicial decree.” Id. “It is to be presumed that a cause lies outside this limited jurisdiction
 9   and the burden of establishing the contrary rests upon the party asserting jurisdiction.”
10   Id. “Consistent with the limited jurisdiction of federal courts, the removal statute is
11   strictly construed against removal jurisdiction.” Audo v. Ford Motor Co., 2018 WL
12   3323244 *1 (S.D. Cal. July, 2018) (citing Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.
13   1992)).
14      “The strong presumption against removal jurisdiction means that the defendant always
15   has the burden of establishing that removal is proper.” Gaus, 980 F.2d at 566. “Federal
16   jurisdiction must be rejected if there is any doubt as to the right of removal in the first
17   instance.” Id. Thus, “[i]f a district court determines at any time that less than a
18   preponderance of the evidence supports the right of removal, it must remand the action to
19   the state court.” Hansen v. Grp. Health Coop., 902 F.3d 1051, 1057 (9th Cir. 2018).
20            Here, Defendants assert diversity jurisdiction under 28 U.S.C. § 1332 as the basis
21   for the Court’s subject matter jurisdiction. (ECF 1). For a federal court to exercise
22   diversity jurisdiction, there must be “complete diversity” between the parties. See 28
23   U.S.C. § 1332(a); Strawbridge v. Curtiss, 7 U.S. 267, 267 (1806). Accordingly, diversity
24   jurisdiction does not exist if any defendant is of the same citizenship as any plaintiff.
25   Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996). Furthermore, removal on diversity
26   grounds is improper if any defendant is a citizen of the forum state. 28 U.S.C §
27   1441(b)(2). “[O]ne exception to the requirement of complete diversity is where a non-
28   diverse defendant has been ‘fraudulently joined.’ Morris v. Princess Cruises, Inc. 236 F.

                                                    3
                                                                                3:18-cv-02776-GPC-KSC
 1   3d 1061, 1067 (9th Cir. 2001). “Joinder of a non-diverse defendant is deemed fraudulent,
 2   and the defendant’s presence in the lawsuit is ignored for purposes of determining
 3   diversity, ‘if the plaintiff fails to state a cause of action against a resident defendant and
 4   the failure is obvious according to the settled rules of the state.’” Id. (quoting McCabe v.
 5   General Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987). Additionally, the defendant
 6   bears the burden of proving fraudulent joinder by clear and convincing evidence.
 7   Hamilton Materials, Inc. v. Dow Chemical Corp., 494 F.3d 1203, 1206 (9th Cir. 2007).
 8      Although the defendant “is entitled to present the facts showing the joinder to be
 9   fraudulent,” McCabe, 811 F.2d at 1339, “[t]he district court . . .must resolve all disputed
10   questions of fact in favor of the plaintiff.” Good v. Prudential Ins. Co. of Am., 5 F. Supp.
11   2d 804, 807 (N.D. Cal. 1998). “In addition, ‘the defendant must establish that plaintiff
12   could not amend his complaint to add additional allegations correcting any deficiencies . .
13   . [I]f a defendant simply argues that plaintiff has not pled sufficient facts to state a claim,
14   the heavy burden of showing fraudulent joinder has not been met.’” Cogswell v. Ford
15   Motor Co., 2019 WL 410475 *2 (S.D. Cal. Feb. 1, 2019) (quoting Martinez v. Michaels,
16   No. CV 15-02104 MMM (EX), 2015 WL 4337059, at *5 (C.D. Cal. July 15, 2015).
17   Therefore, only “if, after all disputed questions of fact and all ambiguities in the
18   controlling state law are resolved in the plaintiff’s favor, the plaintiff could not possibly
19   recover against the party whose joinder is questioned,” can a non-diverse defendant be
20   deemed a “sham defendant.” Nasrawi v. Buck Consultants, LLC, 776 F. Supp. 2d 1166,
21   1169-70 (E.D. Cal. 2011).
22      III.     Discussion
23             Plaintiffs’ argue this Court should grant their motion to remand because the
24   Defendants have failed to demonstrate that (1) Kearny Ford, a California based
25   dealership is a “sham defendant”; (2) the amount-in-controversy exceeds $75,000; (3)
26   and Plaintiffs are citizens of California. (ECF 10, 1 at 7). The Court concludes that
27   Defendants have not carried their immense burden to demonstrate that Kearny Ford, a
28   resident defendant, was fraudulently joined.

                                                    4
                                                                                 3:18-cv-02776-GPC-KSC
 1
 2               A. Fraudulent Joinder
 3          The Defendants’ fraudulent joinder argument hinges upon their assertion that the
 4   Plaintiffs’ sole claim—a breach of the implied warranty of merchantability—against
 5   resident defendant Kearny Ford is time-barred. (ECF 1,1 at 9). “Indeed a court may find
 6   a defendant fraudulently joined if a statute of limitations applies to the claim against the
 7   defendant.” Cogswell v. Ford Motor Co., 2019 WL 410475, at *2 (S.D. Cal. Feb. 1,
 8   2019) (citing Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1320 (9th Cir. 1998). Here,
 9   however, the Court cannot conclude that Plaintiffs’ implied warranty claim against
10   Kearny Ford is obviously time barred. See Hamilton Materials Inc. v. Dow Chem Corp.,
11   494 F.3d 1203, 1206 (9th Cir. 2007) (“Fraudulent joinder must be proven by clear and
12   convincing evidence.”). Accordingly, the Defendants have failed to demonstrate
13   fraudulent joinder.
14          Under the Song-Beverly Act, the time to bring an action for breach of the implied
15   warranty of merchantability is four years. See Mexia v. Rinker Boat Co., 174 Cal. App.
16   4th 1297, 1306-09 (Ct. App. 2009). In addition, the statute of limitations may be tolled for
17   such a claim. See Cogswell v. Ford Motor Co., 2019 WL 410475, at *2 (S.D. Cal. Feb. 1,
18   2019); Cavale, 2018 WL 3811727, at *3 (E.D. Cal. Aug. 9, 2018); Chipley, 2018 WL
19   1965029 at *3. For example, courts have held that implied warranty claims under the
20   Song-Beverly Act may be subject to fraudulent concealment and equitable tolling
21   principles. See Jimenez v. Ford Motor Co., 2018 WL 2734848, at *2 (C.D. Cal. June 5,
22   2018) (“[E]quitable tolling principles . . . apply to the statute of limitations for implied
23   warranty of merchantability claims”); Philips v. Ford Motor Co., NO. 14-CV-02989-
24   LHK, 2016 WL 1745948, at *12-15 (N.D. Cal. May 3, 2016) (holding that implied
25   warranty claims under the Song-Beverly Act may be subject to fraudulent concealment
26   tolling).
27          Evaluating all the factual allegations in the light most favorable to the Plaintiffs,
28   this Court concludes that Defendants have not shown that there is absolutely no

                                                    5
                                                                                3:18-cv-02776-GPC-KSC
 1   possibility that Plaintiffs can state a claim against Kearny Ford. See Diaz, 185 F.R.D. at
 2   586 (“In resolving the issue of [fraudulent joinder], the court must further resolve all
 3   ambiguities in state law in favor of the plaintiffs.”). Here, Plaintiffs purchased their
 4   Vehicle on May 2011 and filed their claim of a breach of warranty on November 2018,
 5   seven years later. (ECF 10, 1 at 7-8). The Defendants’ argue that the Plaintiffs’ sole
 6   claim against Kearny Ford is time-barred because the statute of limitations expired on
 7   May 2015, four years after the purchase date. (ECF 15, at 13). The Plaintiffs, however,
 8   submitted the following methods in which their implied warranty claim against Kearny
 9   Ford could be tolled under California law: (1) the delayed discovery rule; (2) the repair
10   doctrine; (3) the class action tolling rule; (4) the equitable tolling rule; and (5) the
11   fraudulent concealment rule. (ECF 10, 1 at 14-19). Therefore, for Defendants to prevail
12   on their fraudulent joinder claim it is their burden to prove by clear and convincing
13   evidence that none of Plaintiffs’ tolling theories are possible under state law. See Diaz v.
14   Allstate Ins. Grp., 185 F.R.D. 581, 586 (C.D. Cal. 1998) (“[M]erely showing that an
15   action is likely to be dismissed against the defendant does not demonstrate fraudulent
16   joinder. ‘The standard is not whether plaintiffs will actually or even probably prevail on
17   the merits, but whether there is a possibility that they may do so.’”) (citation omitted).
18         The Defendants’ fall short of carrying their burden to demonstrate fraudulent
19   joinder for the following reasons. First, Defendants’ attack Plaintiffs’ tolling theories
20   based upon perceived deficiencies in the Plaintiffs’ Complaint. (ECF 15, at 18-19). This
21   is an ineffective argument because under the framework of a fraudulent joinder claim
22   “the relevant question is whether it is possible for Plaintiff to state a claim against
23   [Kearny Ford], not whether [the claim] has been sufficiently pled.” Cavale, 2018 WL
24   3811727, at *3 (E.D. Cal. Aug. 2018) (emphasis stated). Accordingly, given that the
25   Plaintiffs are permitted to amend their Complaint to correct any deficiencies, this Court
26   cannot conclude that the Plaintiffs have no possibility of amending their Complaint to
27   allege a viable tolling theory. See Jimenez, 2018 WL 2734848, at *2 (“[T]he defendant
28   must establish that plaintiff could not amend his complaint to add additional allegations

                                                     6
                                                                                  3:18-cv-02776-GPC-KSC
 1   correcting any deficiencies.”).1 Because one or more of the Plaintiffs’ tolling theories
 2   could apply, the Plaintiffs’ claim against Kearny Ford is not obviously time-barred and
 3   the Defendants have failed to demonstrate that Kearny Ford is a fraudulently joined
 4   defendant. See Hunter v. Philip Morris USA, 582 F. 3d 1039 (9th Cir. 2009) (quoting
 5   Tillman v. R.J. Reynolds Tobacco, 340 F.3d 1277, 1279 (11th Cir. 2003) (per curiam)
 6   (“’[I]f there is a possibility that a state court would find that the complaint states a cause
 7   of action against any of the resident defendants, the federal court must find that the
 8   joinder was proper and remand the case to the state court.’”); Vincent v. First Republic
 9   Bank, Inc., 2010 WL 1980223 *3 (“[E]ven if the complaint fails to state any claims
10   against the non-diverse individual defendants, defendants have not shown that plaintiff
11   would not be able to amend the complaint to allege any viable claim against the
12   individual defendants under California law.”).
13          Moreover, the Defendants have failed to distinguish this case from the myriad of
14   recent California district court decisions, including from this Court, that have uniformly
15   rejected FMC’s identical fraudulent joinder argument based upon an allegedly time-
16   barred implied warranty claim. See Cogswell v. Ford Motor Co., 2019 WL 410475 *1
17   (S.D. Cal. Feb. 2019) (holding Ford had not demonstrated that Kearny Ford was
18   fraudulently joined because one of plaintiff’s tolling theories might toll the statute of
19   limitations); Less v. Ford Motor Co., 2018 WL 4444509 (S.D. Cal. Sept. 2018) (“As a
20   result, the Court concludes that it is not obvious that Plaintiff cannot state a claim against
21   [Ford Dealership] because it is possible that the statute of limitations on the breach of the
22   implied warranty of merchantability claim may be tolled”); Audo v. Ford Motor Co.,
23   2018 WL 3323244 (S.D. Cal. July 2018); Cavale v. Ford Motor Co., 2018 WL 3811727
24   (E.D. Cal. Aug. 2018) (“Even if the allegations concerning fraudulent concealment are
25
26
27   1
       This Court wishes to reiterate to Ford that Defendants’ arguments “that Plaintiffs’ claim is barred by
     the statute of limitation is better raised in a demurrer, motion to dismiss, or motion for summary
28   judgment rather than a notice of removal.” Jimenez at *3; see Cogswell at * fn 1

                                                          7
                                                                                         3:18-cv-02776-GPC-KSC
 1   not sufficiently pled, Ford has not shown that Plaintiff would not be able to amend the
 2   complaint to allege a viable tolling theory”); Chipley v. Ford Motor Co., 2018 WL
 3   1965029 (N.D. Cal. May 2018); Cardenas v. Ford Motor Co., 2018 WL 2041616 at *1
 4   (C.D. Cal. May 2018) (“It is not obvious under the settled law of California that
 5   Plaintiffs’ claim against Worthington Ford is barred by the statute of limitations.” ).
 6   Accordingly, because Defendants’ do not distinguish this case from any of the nearly
 7   carbon-copied variants listed above, this Court is not persuaded to diverge from the
 8   rationale of its—and fellow California district courts—prior holdings.
 9             B. Federal Rule of Procedure 21 (“Rule 21”)
10         Alternatively, Defendants ask this Court to exercise its discretion and remove
11   Kearny Ford as a party pursuant to Federal Rule of Procedure 21. (ECF 15 at 20); Fed.
12   R. Civ. P. 21. “Rule 21 grants a federal district or appellate court the discretionary power
13   to perfect its diversity jurisdiction by dropping a nondiverse party provided the
14   nondiverse party is not indispensable to the action under Rule 19.” Sams v. Beech
15   Aircraft Corp., 625 F. 2d 273, 277 (9th Cir. 1980). However, this Court amongst many
16   other California district courts “have found implied warranty claims against dealerships
17   to be valid, and the dealerships to be necessary parties in connection with claims under
18   the Song-Beverly Act.” Chipley v. Ford Motor Co., 2018 WL 1965029, at *2 (N.D. Cal
19   Apr. 26, 2018). Accordingly, this Court declines to drop Kearny Ford as a party. See
20   Cogswell 2019 WL 410475 at *2.
21             C. Amount In Controversy
22         Because Defendants have failed to prove by clear and convincing evidence that
23   Kearny Ford is a fraudulently joined defendant, Kearny Ford’s California citizenship
24   precludes the exercise of diversity jurisdiction. Accordingly, this Court will not analyze
25   whether the Defendants have proven by a preponderance of the evidence that the amount
26   in controversy exceeds $75,000.00.
27   //
28   //

                                                   8
                                                                               3:18-cv-02776-GPC-KSC
 1             D. Conclusion
 2         Because Defendants have not demonstrated that Kearny Ford, a California citizen
 3   for diversity purposes, has been fraudulently joined, the Court concludes that Kearny
 4   Ford’s California citizenship defeats removal under 28 U.S.C. section 1441(b)(2).
 5   Therefore, this Court remands the case to the Superior Court of California for the County
 6   of San Diego for lack of federal subject matter jurisdiction. See 28 U.S.C. section
 7   1447(c) (“If at any time before final judgment it appears that the district court lacks
 8   subject matter jurisdiction, the case shall be remanded.”).
 9         IT IS SO ORDERED.
10   Dated: April 18, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   9
                                                                               3:18-cv-02776-GPC-KSC
